Title: Henry Knox to Bartholomew Dandridge, Jr., 11 February 1794
From: Knox, Henry
To: Dandridge, Bartholomew Jr.


          
            Sir,
            War Department, Feby: 11th 1794.
          
          Please to submit to the President of the United States, the Letter from the Governor of
            Virginia and the proposed Answer thereto—The idea of the firing
            of the Dedalus has been communicated by the Secretary of State.
            Yours sincerely
          
            H. Knox
          
        